Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

In response to amendment filed 04/13/2021, claims 13, 21, and 29 have been amended. No claims are new.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 13, 21, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13, 21, and 29 recite: “predetermined shape smaller than the predetermined size”. There is no disclosure nor teaching of form having a predetermined shape being smaller than the predetermined size in the original specification.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 18-20, 21, 26-28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snavely (US 20070110338 A1) in view of Takano (US 20100073543 A1), and further in view of Anwar (US 20060271870 A1)

	In regards to claim 13, Snavely teaches, An information processing apparatus comprising: circuitry configured to: receive an image request which includes a particular region of a stored image and a particular resolution for the requested image; (See fig. 9, paragraphs 44, 111-114, The server 100 may receive and respond to requests from client computers such as 110 that are also coupled to the network 105.  Server 100 may be equipped with or otherwise coupled to a database or data store 101 containing images such as digital photographs, as well as metadata or other useful information that can be used to categorize and process the images...  For instance, to answer the query "show me what's to the left of this photo," the system can be configured to attempt to find a photo in which Points(C.sub.curr) appear to have 
cause a display device to display the requested image data and a first visual indication data based on coordinates of annotation data associated with the requested region of the storage image in a case that a display size of the annotation data is equal or larger than a predetermined size; (See figs. 12-13, photo 1301-1304, annotated portion 1310, paragraph 148, To determine visibility, one exemplary embodiment can test that at least one of the annotated points is in Points(C.sub.j).  To check that the annotation is at an appropriate scale for the image, the apparent size of the annotation in image I.sub.j can be determined.  For example, if the annotation is visible and the apparent size is greater than 0.05 (to avoid barely visible annotations), and less than 0.8 (to avoid annotations that take up the entire image), one embodiment may transfer the annotation to C.sub.j.  When the user visits C.sub.j, the annotation can be displayed as a box around the projections of the annotated points, with the label in the center of the box.)
Snavely teaches determining whether display size of the annotation data is smaller than the predetermined size of 0.05 as shown in paragraph 148, however does not specifically teach, and cause the display device to display the requested image data and a second visual indication data based on the coordinates of the annotation data in a case that the display size of the annotation data is smaller than the predetermined size, wherein a size of the second visual indication data is different from the first indication visual data…form is…smaller than the predetermined size  
However, Takano further teaches, cause the display device to display the requested image data and a second visual indication data based on the coordinates of the annotation data in a case that the display size of the annotation data is smaller than the predetermined size, wherein a size of the second visual indication data is different from the first indication visual data …form is…smaller than the predetermined size.  (See Fig. 7, 8A-8B, 9A-9C, and paragraphs 60 and 79, wherein when one pixel is "black" and another pixel is "white", it is very likely that these pixels are considerably away and a distance between these pixels is equal to or more than the preset second threshold. Then, the visibility judgment unit 55 counts the number of pixels equal to or more than the second threshold through the entire annotation images AN, and judges whether the result of the count is equal to or less than the third threshold. When the result of the count is equal to or less than the third threshold, the visibility judgment unit 55 judges that the colors of both annotation images AN are comparatively approximated, and specifies that the visibility of the annotation image AN in the captured image reduces by the size of the annotation image AN in the captured image being small wherein when it is judged that the annotation image AN projected onto the object 200a is small as shown in FIG. 8A, the projection control unit 54 causes the projector 40 to enlarge the size of the annotation image AN and project the enlarge annotation image AN onto the object 200a, as shown in FIG. 8B. Looking specifically at fig. 7, steps S34 and S36, upon determining that size of the annotation image is less than third threshold, it is judged that annotation image is small. Claimed “form is…smaller than the predetermined size” and “size…smaller than the predetermined size” can be used interchangeably as comparison of “size” is being measured. Object in Takano has a “form” having a specific “size” smaller than predetermined size)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the apparatus of Snavely to further comprise apparatus taught by Takano because Takano teaches a technique that improves visibility of an image such as the annotation image wherein when judging that the annotation image is small the projection control unit 54 causes the projector 40 to enlarge the size of the annotation image AN and project the enlarge annotation image AN onto the object 200a (Paragraphs 5, 79). 
wherein both a size and a form of the second visual indication data is different from the first indication visual data in that the form is a predetermined shape…
However, Anwar teaches wherein both a size and a form of the second visual indication data is different from the first indication visual data in that the form is a predetermined shape…(See fig. 7, paragraph 63, object when zoomed out, turns into a predetermined shape (i.e. dot) and when zoomed in, appears as an icon representing the object. Both size and form of the object is represented differently for different zoom level)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Snavely-Takano to further comprise teaching of presenting objects differently based on zoom level by Anwar because due to limited screen size it is desirable that objects that are important to be maintained in the display when zoomed out. Dot representation saves up space when in zoomed out state.


	In regards to claim 18, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the annotation data is at least one of an image, a figure, or text.  (See Snavely paragraph 144, annotations such as those illustrated in FIG. 12 may comprise links to additional information can be attached to 

In regards to claim 19, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the requested image data is a thumbnail image.  (See Snavely fig. 3, images 301-303, fig. 5, selectable digital photographs 503, fig. 7, 11, and 13)

In regards to claim 20, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the circuitry is further configured to determine that the requested region of the stored image has the annotation data or not. (See Snavely fig. 12, and paragraph 40, FIG. 12 illustrates an exemplary digital photograph 1200 which may be presented in various user interfaces presented herein, and metadata relating to image attributes, tags, and annotations to portions of the photograph which may also be presented along with the photograph 1200…paragraph 44, Server 100 may be equipped with or otherwise coupled to a database or data store 101 containing images such as digital photographs, as well as metadata or other useful information that can be used to categorize and process the images…139-141, 143, 147, When a photograph 1200 has been selected and is centered in a view, the user can see the annotations 1210-1211 that have been attached to that photograph 1200, highlighted by rectangles.  In some embodiments, when the user hovers the mouse over an annotated region 1201, an annotation 1210 may appear as a tooltip.  )


Claim 21 is similar in scope to claim 13, therefore, it is rejected under similar rationale as set forth above. 

	Claims 26-28 are similar in scope to claims 18-20, therefore, they are rejected under similar rationale as set forth above.

	In regards to claim 29, Snavely teaches, A method for viewing, on a client viewer, image data stored in a memory on an image server, wherein a stored image includes image data at a plurality of resolutions and annotation data, the method comprising: receiving, at the image server, an image request from the client viewer which includes a particular region of a stored image and a particular resolution for the requested image; (See fig. 9, paragraphs 44, 111-114, The server 100 may receive and respond to requests from client computers such as 110 that are also coupled to the network 105.  Server 100 may be equipped with or otherwise coupled to a database or data store 101 containing images such as digital photographs, as well as metadata or other useful information that can be used to categorize and process the images...  For instance, to answer the query "show me what's to the left of this photo," the system can be configured to attempt to find a photo in which Points(C.sub.curr) appear to have moved right.  In these "geometric" searches, new images are selected from the set of neighbors of the current photo… A first exemplary tool 911 finds details, or higher-resolution close-ups, of the current photo, and is useful for quickly finding out which objects in the current view can be seen in more detail.. Also 
providing the requested image data and a first visual indication data on a display of the client viewer in a case that a display size of annotation data, which is associated with the requested region of the storage image, is equal or larger than a predetermined size, wherein the first visual indication data is based on coordinates of the annotation data; and (See figs. 12-13, photo 1301-1304, annotated portion 1310, paragraph 148, To determine visibility, one exemplary embodiment can test that at least one of the annotated points is in Points(C.sub.j).  To check that the annotation is at an appropriate scale for the image, the apparent size of the annotation in image I.sub.j can be determined.  For example, if the annotation is visible and the apparent size is greater than 0.05 (to avoid barely visible annotations), and less than 0.8 (to avoid 

Snavely teaches determining whether display size of the annotation data is smaller than the predetermined size of 0.05 as shown in paragraph 148, however does not specifically teach, providing the requested image data and a second visual indication data on the display of the client viewer in a case that the display size of the annotation data is smaller than the predetermined size, wherein the second visual indication data is based on the coordinates of the annotation data, wherein a form of the second visual indication data is different from the first indication visual data. …form is…smaller than the predetermined size.
However, Takano further teaches, providing the requested image data and a second visual indication data on the display of the client viewer in a case that the display size of the annotation data is smaller than the predetermined size, wherein the second visual indication data is based on the coordinates of the annotation data, wherein a form of the second visual indication data is different from the first indication visual data. …form is…smaller than the predetermined size. (See Fig. 7, 8A-8B, 9A-9C, and paragraphs 60 and 79, wherein when one pixel is "black" and another pixel is "white", it is very likely that these pixels are considerably away and a distance between these pixels is equal to or more than the preset second threshold. Then, the visibility judgment unit 55 counts the number of pixels equal to or more than the second threshold through the entire annotation images AN, and judges whether the result of the count is equal to or less than the third threshold. When the result of the count is equal to or less than the third threshold, the visibility judgment unit 55 judges that the colors of both annotation images AN are comparatively approximated, and specifies that the visibility of the annotation image AN in the captured image reduces by the size of the annotation image AN in the captured image being small wherein when it is judged that the annotation image AN projected onto the object 200a is small as shown in FIG. 8A, the projection control unit 54 causes the projector 40 to enlarge the size of the annotation image AN and project the enlarge annotation image AN onto the object 200a, as shown in FIG. 8B. Looking specifically at fig. 7, steps S34 and S36, upon determining that size of the annotation image is less than third threshold, it is judged that annotation image is small. Claimed “form is…smaller than the predetermined size” and “size…smaller than the predetermined size” can be used interchangeably as comparison of “size” is being measured. Object in Takano has a “form” having a specific “size” smaller than predetermined size)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the method of Snavely to further comprise method taught by Takano because Takano teaches a technique that improves visibility of an image such as the annotation image wherein when judging that the annotation image is small the projection control unit 54 causes the projector 40 to enlarge the size of the annotation image AN and project the enlarge annotation image AN onto the object 200a (Paragraphs 5, 79). 
Snavely-Takano teaches annotation object being displayed over image (e.g. Snavely fig. 13) and size of the second visual indication data is different from the first wherein both a size and a form of the second visual indication data is different from the first indication visual data in that the form is a predetermined shape…
However, Anwar teaches wherein both a size and a form of the second visual indication data is different from the first indication visual data in that the form is a predetermined shape…(See fig. 7, paragraph 63, object when zoomed out, turns into a predetermined shape (i.e. dot) and when zoomed in, appears as an icon representing the object. Both size and form of the object is represented differently for different zoom level)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Snavely-Takano to further comprise teaching of presenting objects differently based on zoom level by Anwar because due to limited screen size it is desirable that objects that are important to be maintained in the display when zoomed out. Dot representation saves up space when in zoomed out state.


Claims 14-16 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snavely (US 20070110338 A1) in view of Takano (US 20100073543 A1), in view of Anwar (US 20060271870 A1), and further in view of Bacus et al. (US Publication No. 2005/0254696 A1)

In regards to claim 14, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the stored image is at least one of a medical image, a pathological image and a biological image.  

In regards to claim 15, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the stored image is a pathological image of at least a part of biological tissue.  

In regards to claim 16, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13, wherein the stored image is an image of a cell, a tissue, or an organ.  

With regards to claims 14-16, Snavely-Takano-Anwar does not specifically teach, wherein the stored image is at least one of a medical image, a pathological image and a biological image.  wherein the stored image is a pathological image of at least a part of biological tissue.  wherein the stored image is an image of a cell, a tissue, or an organ.  
However, Bacus further teaches these elements in figs. 2-5 and paragraphs 5, 99, image view of the entire specimen on a slide or a selected portion of the specimen on a slide, such as the basal layer of a tissue section…individual pathologists' signout areas in order to review analysis results while still maintaining and reviewing the entire macro view of the tissue and/or the individual stored images from which the quantitative results were obtained.  


	Claims 22-24 are similar in scope to claims 14-16, therefore, they are rejected under similar rationale as set forth above.


Claims 17 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snavely (US 20070110338 A1) in view of Takano (US 20100073543 A1), in view of Anwar (US 20060271870 A1), and further in view of Shi et al. (US 20080232698 A1)


In regards to claim 17, Snavely-Takano-Anwar teaches the information processing apparatus of claim 13.
wherein the stored image has a pyramid structure.  
However, Shi further teaches, wherein the stored image has a pyramid structure.   (See fig. 3 and paragraphs 31, 45-48)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was made to modify the apparatus of Snavely-Takano-Anwar to further comprise apparatus taught by Shi because the amount of computation for object image detection is greatly reduced, and the speed of object image detection is greatly increased, thus, it is possible to rapidly detect object images (See paragraph 27).

	Claim 25 is similar in scope to claim 17, therefore, it is rejected under similar rationale as set forth above.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.